UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4428



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOE LEE NEWCOMB,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00421-WLO)


Submitted:   September 24, 2007           Decided:   October 9, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael
Augustus DeFranco, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joe   Lee    Newcomb     pled    guilty       to   being    a   felon      in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e) (2000). The district court sentenced Newcomb to 180 months’

incarceration, five years supervised release, and assessed a $100

fine.    On appeal, Newcomb’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there were no

meritorious issues for appeal, but raising for review the issue of

whether the district court erred by not sentencing Newcomb to less

than 180 months’ incarceration.              Newcomb was advised of the right

to file a pro se supplemental brief, but has not done so.

             After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing guidelines.           However, Booker “did nothing to alter the

rule that judges cannot depart below a statutorily provided minimum

sentence” except upon the Government’s motion on the basis of

substantial assistance.          United States v. Robinson, 404 F.3d 850,

862   (4th   Cir.),      cert.    denied,    546    U.S.    916   (2005).         For    a

defendant, like Newcomb, who is found guilty of being a convicted

felon   in   possession     of    a   firearm      in   violation       of   18   U.S.C.

§§ 922(g)(1), 924(e), the minimum term of incarceration required to

be imposed is 180 months.          The district court sentenced Newcomb to

the mandatory minimum penalty. The district court did not have the




                                       - 2 -
legal authority to impose any less time, and thus did not err by

declining to do so.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Newcomb’s conviction and sentence.

This court requires that counsel inform Newcomb, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Newcomb requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Newcomb.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -